Citation Nr: 1442105	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right eye injury, to include cataract but exclude peripheral corneal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that in December 2007, the Veteran filed his application for compensation indicating the disability of right eye injury.  The March 2008 rating decision denied service connection for right eye nodular episcleritis (claimed as right eye injury).  In June 2008, the Veteran filed his notice of disagreement with the March 2008 rating decision.  A statement of the case was issued in January 2009 which affirmed the denial of service connection for right eye nodular episcleritis (claimed as right eye injury).  In February 2009, the Veteran perfected his appeal.  After additional development was undertaken, service connection was established for right eye peripheral corneal scar; but service connection was denied for right eye cataract.  

In this case, the Board has recharacterized the issue on appeal as entitlement to service connection for residuals of a right eye injury, to include cataract but exclude peripheral corneal scar.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Service treatment records indicate that the Veteran was diagnosed with conjunctivitis of the right eye secondary to insect bite and nodular episcleritis in July 1973.

In April 2013, the Veteran underwent VA examination.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed cataracts in both eyes and opined, "Nuclear sclerotic cataracts are most commonly an idiopathic aging condition.  It is less likely than not that this is attributable to the 
episode of nodular episcleritis."  

Service connection has been established for right eye peripheral corneal scar due to nodular episcleritis.  The VA examiner, however, did not provide an opinion as to whether the service-connected right eye corneal scar caused or aggravated the right eye cataract.  As such, it is the Board's opinion that an additional opinion be obtained to address whether there is any such relationship between the service-connected right eye corneal scar and right eye cataract.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right eye cataract that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination to be conducted by an ophthalmologist.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The examiner is to be provided access to the claims file, to include any records in Virtual VA and VBMS.  The examiner must specify in the report that the claims file, including virtual records, has been reviewed.

The examiner is asked to address the following:
(a) Is it at least as likely as not that the Veteran's right eye cataract was caused by his service-connected right eye corneal scar?
(b) Is it at least as likely as not that the Veteran's right eye cataract was aggravated (permanently worsened) by his service-connected right eye corneal scar?

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



